 1   Bijal Patel-Weintraub, Esq. SBN: 033652
     Michael W. Thrall, Esq. SBN: 031172
 2   CATALYST LAW, LLC
 3   1820 East Ray Rd.
     Chandler, AZ 85225
 4   Office: 602.456.2233
     Email: contact@catalyst.lawyer
 5   Attorney for Debtor
 6
                                 UNITED STATES BANKRUPTCY COURT
 7
                                            DISTRICT OF ARIZONA
 8
     In re:                                                   In Proceedings Under Chapter 13
 9
     ANDREA KEYES,                                            Case No.: 2:18-bk-04390-DPC
10
                                                              STIPULATION FOR
11
                                  Debtor(s).                  SUBSTITUTION OF COUNSEL
12

13            Bijal Patel-Weintraub and Michael Thrall of Catalyst Law, LLC and Nathan Finch of
14     Catalyst Legal Group, PLLC, hereby provides notice through Stipulation for Substitution of
15     Counsel that Bijal Patel-Weintraub and Michael Thrall of Catalyst Law, LLC is substituting as
16     counsel for Debtor, Andrea Keyes, in place of Nathan Finch of Catalyst Legal Group, PLLC.
17            It is hereby specifically requested that copies of all notices and filings in the above captioned
18     matter and any related case be sent to:
19
                                    Bijal Patel-Weintraub, Esq. SBN: 033652
20                                   Michael W. Thrall, Esq. SBN: 031172
                                                Catalyst Law, LLC
21
                                                1820 E. Ray Road
22                                          Chandler, Arizona 85225
                                                Tel: 602.456.2233
23                                      Email: Contact@Catalyst.Lawyer

24

25

Case 2:18-bk-04390-DPC           Doc 131 Filed 06/14/21 Entered 06/14/21 09:00:04                   Desc
                                  Main Document    Page 1 of 2
 1
      Respectfully submitted this 14th day of June 2021.
 2
                                                CATALYST LAW, LLC
 3                                              By: /s/ Bijal Patel-Weintraub
                                                Bijal Patel-Weintraub
 4                                              1820 E. Ray Road
                                                Chandler, Arizona 85225
 5
                                                CATALYST LAW, LLC
 6                                              By: /s/ Michael Thrall
                                                Michael Thrall
 7                                              1820 East Ray Rd.
                                                Chandler, AZ 85225
 8
                                                CATALYST LEGAL GROUP, PLLC
 9                                              By: /s/ Nathan Finch
                                                Nathan Finch
10                                              1820 E. Ray Road
                                                Chandler, AZ 85225
11

12                                    CERTIFICATE OF SERVICE
13    CONFORMED COPY of the foregoing sent
      via US mail this 14th day of June 2021 to:
14
      U.S Trustee
15    Office of The U.S. Trustee
      230 N. First Ave., Ste. 204
16    Phoenix, AZ 85003
17    EDWARD J. MANEY
      CHAPTER 13 TRUSTEE
18    101 N. FIRST AVE., SUITE 1775
      PHOENIX, AZ 85003
19
      By: /s/ CJM
20

21

22

23

24

25

Case 2:18-bk-04390-DPC       Doc 131 Filed 06/14/21 Entered 06/14/21 09:00:04   Desc
                                                                                   Page 2
                              Main Document    Page 2 of 2
